DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims 
This action is in response to papers filed 07/25/2022 in which claims 2, 4, 6, 8, 10-13, 15-21, 23, 25-31, 33-51, 53-55, 57-58, 61-68, 70-73, 75-81, 83-95, 99-100, 102, and 104-106 were canceled; claims 1, 3, 5, 7, 9, 14, 22, 24, 32, 52, 56, 59-60, 69, 74, 82, 96-98, 101 and 103 were amended; and claims 107-112 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3, 5, 7, 9, 14, 22, 24, 32, 52, 56, 59-60, 69, 74, 82, 96-98, 101, 103, and 107-112 are under examination.

Withdrawn Rejection
	The rejection of claims 1, 3, 5, 7, 9, 14, 22-24, 32, 49, 52, 54, 56, 59-60, 69, 74, 82-83, 96-98, 101, 103 and 105 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 1, 98, and 103.

Modified Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, 14, 22, 24, 32, 52, 56, 59-60, 69, 74, 82, 96-98, 101, 103, and 107-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobal et al (1 March 2012; US 2012/0052021 A1) in view of Harvey et al (28 June 2007; US 2007/0148283 A1), Liu et al (Pain, October 2013, 154(10): 2169-2177), Nelson et al (29 June 2006; US 2006/0141031 A1), and Borschke et al (25 April 2013; US 2013/0098377 A1).
Regarding claims 1, 98 and 103, Kobal teaches an oral nicotine product comprising nicotine and camphor, wherein camphor reduces sensory irritation from nicotine. Kobal teaches that the reduction in irritation was due to camphor-mediated reduction in activation of nicotinic acetylcholine receptors and/or vanilloid receptors such as TRPV1 and/or TRPA1 (Abstract; [0002]-[0003], [0016]-[0022], [0034]-[0037], [0042]-[0043], [0050]). Kobal teaches the oral nicotine product is in the form of a pouch or strip ([0028]-[0029], [0040]-[0041] and [0050]).
While Kobal does not indicate the source of nicotine as required by claim 1, it would have been obvious to use nicotine bitartrate, nicotine polacrilex resin or free base nicotine as the source of nicotine in the oral product of Kobal in view of the guidance from Borschke.
Borschke teaches nicotine bitartrate, nicotine polacrilex resin and free base nicotine are suitable sources of nicotine for use in an oral nicotine-containing product such as pouch or strip (Abstract; [0014], [0021]-[0049]). 
It would have been obvious to one of ordinary skill in the art to incorporate nicotine bitartrate, nicotine polacrilex resin, or free base nicotine as the nicotine in the oral product of Kobal, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Borschke establishes that nicotine bitartrate, nicotine polacrilex resin and free base nicotine are known sources of nicotine conventionally used in oral nicotine products such as pouch and strips, and thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
While Kobal teaches one of at least two [or three] antagonist required by 1, 98 and 103, respectively, it would have been obvious to include eucalyptol and WS-12 in the oral composition of Kobal in view of the guidance from Harvey and Liu.
Harvey teaches an oral composition comprising eucalyptol and camphor, and a cooling agent such as WS-12 (Abstract; [0003], [0008]-[0011], [0022]-[0029], [0037]-[0040], [0060], [0063], [0065]-[0072], [0085], [0094]-[0096]; claims 1, 3, 5, 7, 18, 23, 26, 37, 43-44, 46, 64-66 and 70-71). Harvey teaches the oral composition provides a long-lasting cooling sensation.
Liu teaches eucalyptol and WS-12 are known cooling agents that induce analgesia by reducing the activation of TRPA1 (Abstract; pages 2 and 6-10).
It would have been obvious to one of ordinary skill in the art include eucalyptol and WS-12 in the composition of Kobal, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Harvey provided the guidance to do so by teaching that eucalyptol and cooling agents such as WS-12 can be used in combination with camphor to provide a long-lasting cooling sensation (Harvey: [0008], [0011], [0095]-[0097]), where Liu establishes that eucalyptol and WS-12 are known cooling agents that induce analgesia by reducing the activation of TRPA1 (Liu: Abstract; pages 2 and 6-10), which is also the objective for using camphor in the composition of Kobal ([0042]). Thus, an ordinary artisan interested in maximizing the reduction of sensory irritation from nicotine while also providing a composition with a desired cooling sensation, would looked to using a combination of camphor, eucalyptol and WS-12, as this combination would at least provide an additive effect of long-lasting cooling sensation and analgesia per Harvey and Liu, and achieve Applicant’s claimed invention with reasonable expectation of success. 
While Kobal does not teach the composition has a buffering agent as required by claims 1 and 98, it would have been obvious to add a buffering agent in the composition per guidance from Nelson, which teaches that the oral composition containing an active ingredient such as nicotine, and sensory agents such as eucalyptol, camphor and carboxamides, can further contain pH adjusting agents or buffers, as these are useful inactive ingredients conventionally added to pharmaceutical formulations, as they are agents chemically and physically compatible with the active ingredient (Nelson: Abstract; [0015], [0016], [0038], Table 1, [0039], [0049]-[0050]). Thus, an ordinary artisan provided the guidance from Nelson would look to including buffers in the composition of Kobal so as to adjust the pH of the resultant oral composition to a desired pH level, and achieve Applicant’s claimed invention with reasonable expectation of success. 
With respect to the weight ratio of the at least two antagonists and nicotine as recited in claims 1 and 98, Nelson teaches that an oral composition containing active ingredient such as nicotine and sensory agents such as camphor, eucalyptol and carboxamides can have the active ingredient in an effective amount of from about 1% to about 10% by weight and the sensory agents an effective amount of from about 0.001% to about 5% by weight (Nelson: [0015]-[0016], [0038]-[0039] and [0042]). Nelson further teaches that the amounts of active ingredient and sensory agents  can be varied in order to obtain the results desired in the final product and such variations are within the capabilities of those skilled in the art without the need for undue experimentation (Nelson: [0016] and [0042]). 
It would have been obvious to one of ordinary skill in the art to optimize the weight ratio of camphor/eucalyptol to nicotine in the oral product of Kobal in view of Harvey to 1:4 to 4:1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Nelson provided the guidance for optimizing the amount of nicotine from about 1% to about 10% by weight, and sensory agents such as camphor and eucalyptol to amount of from about 0.001% to about 5% by weight, which are parameters which overlap the claimed weight ratio as recited in claims 1 and 98. As such, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight ratios of the at least two antagonists and nicotine would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).
Regarding claims 3, 5, 7 and 9, Harvey provide the guidance for the oral composition to contain about 1.0 wt% -  about 2.0 wt% camphor, about 1.0 wt% - about 2.0 wt% eucalyptol and about 0.05 wt% to about 15 wt% cooling agent such as WS-12 ([0028]-[0029], [0060], [0071] and [0095]-[0097]), which fall within or overlaps the weight ratios of claims 3, 5, 7 and 9. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight ratios of the at least two [or three] antagonist would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).
Regarding claims 14, 22 and 24, as discussed above, Harvey provide the guidance for the oral composition of Kobal to contain about 1.0 wt% -  about 2.0 wt% camphor and about 1.0 wt% - about 2.0 wt% eucalyptol. As per instant specification, “total amount” is define as the combined amount of antagonists when at least two antagonist are present (Harvey: [0028]-[0029] and [0071]). The amounts of camphor and eucalyptol per guidance from Harvey when included in the composition of Kobal meets the claimed recitation of total amount, and thus, the oral composition of Kobal in view of Harvey, Liu and Nelson would implicitly be effective to reduce peak perceived nicotine irritation in the oral cavity by more than 20% compared to presence of only one of the same at least two antagonists in the same total amount as recited in claim 14, as well as, be implicitly effective to alleviate peak perceived nicotine irritation in the oral cavity [or during sublingual administration or in the throat] and reducing peak antagonist perception by more than 30% compared to presence of only one of the same at least two antagonists in the same total amount as recited respectively of claims 22-24. These properties would have been implicit in the oral composition of Kobal in view of Harvey, Liu and Nelson because Kobal establishes that the reduction in irritation was due to camphor-mediated reduction in activation of nicotinic acetylcholine receptors and/or vanilloid receptors such as TRPV1 and/or TRPA1 (Kobal: [0042]) and likewise, Liu also establishes that eucalyptol induce analgesia by reducing the activation of TRPA1 (Liu: page 2, 2nd paragraph).
Regarding claim 32, as discussed above, Kobal establishes that the reduction in irritation was due to camphor-mediated reduction in activation of nicotinic acetylcholine receptors and/or vanilloid receptors such as TRPV1 and/or TRPA1 (Kobal: [0042]) and Liu also establishes that eucalyptol induces analgesia by reducing the activation of TRPA1 (Liu: page 2, 2nd paragraph).
Regarding claims 52 and 56, as discussed above, Harvey provide the guidance for the oral composition of Kobal to contain about 1.0 wt% -  about 2.0 wt% camphor and about 1.0 wt% - about 2.0 wt% eucalyptol. As per instant specification, “total amount” is define as the combined amount of antagonists when at least two antagonist are present (Specification: page 9, lines 1-5). The amounts of camphor and eucalyptol per guidance from Harvey when included in the composition of Kobal meets the claimed recitation of total amount, and thus, the oral composition of Kobal in view of Harvey, Liu and Nelson would implicitly be effective to reduce peak perceived nicotine irritation in the oral cavity [or during sublingual administration or in the throat] by more than 20% without causing higher peak antagonist perception compared to presence of only one of the same single antagonists in the same individual amount as recited respectively of claims 52, 54 and 56, These properties would have been implicit in the oral composition of Kobal in view of Harvey, Liu and Nelson because Kobal establishes that the reduction in irritation was due to camphor-mediated reduction in activation of nicotinic acetylcholine receptors and/or vanilloid receptors such as TRPV1 and/or TRPA1 (Kobal: [0042])  and likewise, Liu also establishes that eucalyptol induce analgesia by reducing the activation of TRPA1 (Liu: page 2, 2nd paragraph).
Regarding claim 59, Nelson teaches the pH adjuster or buffering agent such as citric acid can be present in the oral composition in an amount from 3% to 5% by weight (Nelson: [0049]-[0050]; Table 2), which overlaps the claimed range of 1.0 to 5.0% by weight. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of buffering agent in the oral composition would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).
Regarding claim 60, Harvey and Nelson teach that the oral composition can further contain sugar alcohol (Harvey: [0130]; Nelson: [0052]-[0054]) and per Harvey the sugar alcohol can be present in the composition in an amount from about 30% to about 60% by weight (Harvey: [0130]).Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of sugar alcohol in the oral composition would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).
Regarding claim 69, Nelson teaches the oral composition can further contain disintegrant in an amount of about 2% to about 10% by weight (Nelson: [0059])
Regarding claims 74, 82, 96 and 97, Kobal, Harvey and Nelson teach that the oral composition can be formulated into a tablet, an orally disintegrating tablet, a chewable tablet, chewing gum or a compressed chewing gum (Kobal: [0050]; Harvey: [0098], [0108]-[0109], [0112], [0115], [0151] and [0169]; Nelson: [0046] and [0048]).
Regarding claim 101, Harvey teaches the oral composition can contain one or more of selected from borneol, carveol and eugenol and one or more selected from WS-3 and WS-23 ([0038], [0060]-[0061], [0063], [0082], [0087], [0093], [0100]-[0102]). 
Regarding claims 107-109, as discussed above, Borschke provided the guidance for using nicotine bitartrate, nicotine polacrilex resin or free base nicotine as the source of nicotine in oral nicotine product.
Regarding claims 110-112, Borschke teaches the oral nicotine product is a sachet, film strip or pouch ([0014], [0024], [0031], [0045], and [0048]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
Applicant argues none of the cited prior arts teach the specific type of nicotine source as recited in claim 1. (Remarks, pages 12-13).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Borschke establishes that nicotine bitartrate, nicotine polacrilex resin and free base nicotine are known sources of nicotine conventionally used in oral nicotine products such as pouch and strips (Borschke: (Abstract; [0014], [0021]-[0049])), and thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Applicant argues none of the cited prior arts teach the claimed weight ratio of nicotine to the antagonists. (Remarks, pages 13-14).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Nelson provided the guidance for optimizing the amount of nicotine from about 1% to about 10% by weight, and sensory agents such as camphor and eucalyptol to amount of from about 0.001% to about 5% by weight, which are parameters which overlap the claimed weight ratio as recited in claims 1 and 98. As such, the Courts have made clear that where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight ratios of the at least two antagonists and nicotine would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).

Applicant argues none of the cited references teaches the function of the analgesic composition to be provide for alleviation of perceived nicotine irritation. (Remarks, pages 14-15).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Kobal establishes that camphor is known to reduce sensory irritation from nicotine due to camphor-mediated reduction in activation of nicotinic acetylcholine receptors and/or vanilloid receptors such as TRPV1 and/or TRPA1 (Kobal: [0042]), and Liu establishes that eucalyptol and WS-12 are known cooling agents that induce analgesia by reducing the activation of TRPA1 (Liu: page 2, 2nd paragraph). Thus, the claimed functional limitation of “for alleviation of perceived nicotine irritation through inhibition or blocking of nicotine activated receptors or ion channels in the gastrointestinal tract, including the oral cavity” is a recitation of intended use of the prior art’s camphor, eucalyptol and WS-12. As such, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. It is noted that camphor, eucalyptol and WS-12 as taught by the cited prior arts meets the structure of the claimed analgesic composition, thereby the cited prior arts’ structures of camphor, eucalyptol and WS-12 would be capable of performing the claimed intended use/function of “for alleviation of perceived nicotine irritation through inhibition or blocking of nicotine activated receptors or ion channels in the gastrointestinal tract, including the oral cavity.”
As a result, for at least the reasons discussed above, claims 1, 3, 5, 7, 9, 14, 22, 24, 32, 52, 56, 59-60, 69, 74, 82, 96-98, 101, 103, and 107-112 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejection as set forth in this office action.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613